[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                         ________________________                FILED
                                                          U.S. COURT OF APPEALS
                                No. 05-12510                ELEVENTH CIRCUIT
                            Non-Argument Calendar              November 30, 2005
                          ________________________           THOMAS K. KAHN
                                                                   CLERK

                       D.C. Docket No. 02-00037-CR-CG

UNITED STATES OF AMERICA,

                                                         Plaintiff-Appellee,

      versus

JAMES ALEXANDER PRYOR,

                                                         Defendant-Appellant.

                         __________________________

               Appeal from the United States District Court for the
                          Southern District of Alabama
                         _________________________

                              (November 30, 2005)

Before ANDERSON, BIRCH and HULL, Circuit Judges

PER CURIAM:

      Kristen Gartman Rogers, appointed counsel for James Alexander Pryor in

this direct criminal appeal, has moved to withdraw from further representation of
the appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87

S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record

reveals that counsel’s assessment of the relative merit of the appeal is correct.

Because independent examination of the entire record reveals no arguable issues

of merit, counsel’s motion to withdraw is GRANTED, and Pryor’s conviction and

sentence are AFFIRMED.




                                          2